NO. 07-07-0387-CR

                             IN THE COURT OF APPEALS

                      FOR THE SEVENTH DISTRICT OF TEXAS

                                     AT AMARILLO

                                        PANEL D

                                  APRIL 30, 2008
                         ______________________________

                                 ANN MARIE ADKINS,

                                                              Appellant

                                              v.

                               THE STATE OF TEXAS,

                                                     Appellee
                       _________________________________

             FROM THE 108TH DISTRICT COURT OF POTTER COUNTY;

               NO. 54,543-E; HON. RICHARD DAMBOLD, PRESIDING
                       _______________________________

                                  Memorandum Opinion

                       _________________________________

Before QUINN, C.J., and CAMPBELL and PIRTLE, JJ.

      Through one issue, Ann Marie Adkins challenges her convictions for engaging in

organized criminal activity related to the sale of controlled substances. The convictions,

in her view, should be reversed since the indictment failed to state an offense. We

overrule the issue and affirm the judgment.

      Adkins argues that the indictment failed to allege offenses since it purported to

“charge [her] under Tex. Pen. Code Ann. 71.02(a)(5),” but alleged in count one

“possession with intent to deliver,” and in count two “sale of a controlled substance.”
Neither offense was “defined in the Texas Penal Code, but rather [is] found in the

Controlled Substances Act,” she continues. So, allegedly, “the charging instrument . . . did

not charge an ‘offense’ as defined in the . . . Penal Code, and the trial court [lacked]

jurisdiction to hear the matter.” Furthermore, her contention is founded upon the opinion

in State v. Colyandro, 233 S.W.3d 870 (Tex. Crim. App. 2007). In Colyandro, the court

reiterated that provisions of the Penal Code found other than under titles one, two and

three cannot be imported into or made part of an offense created by some other code or

statute. Id. at 874-75. There, the State attempted to prosecute Colyandro and others for

conspiracy to commit an offense defined in the Texas Election Code. We reject the

argument.

       Here, the State indicted Adkins for engaging in organized criminal activities relating

to the possession and distribution of drugs. The specific offenses involved were found in

§71.02(a)(5) of the Texas Penal Code, not some other code. See TEX . PENAL CODE ANN .

§71.02 (Vernon Supp. 2007) (making criminal the act of unlawfully manufacturing,

delivering, dispensing, distributing or possessing a controlled substance with “the intent to

establish, maintain, or participate in a combination or in the profits of a combination or as

a member of a criminal street gang”). In other words, §71.02(a)(5) creates an offense in

and of itself; there is no need to leave the boundaries of the Penal Code to make the

offense complete. Nichols v. State, 653 S.W.2d 768, 774 (Tex. Crim. App. 1983) (so

holding). And, that circumstance removes the dispute before us from the penumbra of

Colyandro wherein the underlying offense was found in the Texas Election Code.

       The judgment of the trial court is affirmed.



                                                  Brian Quinn

                                             2
                      Chief Justice
Do not publish.




                  3